IN THE COURT OF APPEALS OF TENNESSEE




CHARLES WILLIAM COULTER and
wife DONNA LEE COULTER,
                                )
                                )
                                )
                                                              FILED
                                      C/A NO. 03A01-9505-CH-00150
                                      HAMILTON COUNTY CHANCERY COURT

          Plaintiffs-Appellants,)
                                )                              October 3, 1995
                                )
                                )                           Cecil Crowson, Jr.
v.                              )     HONORABLE HOWELL N. PEOPLES, C ourt Clerk
                                                            Appellate
                                )     CHANCELLOR
                                )
                                )
RICHARD ANTHONY HENDRICKS,      )
                                )
          Defendant-Appellee.   )




                          CONCURRING OPINION


          I concur wholeheartedly in the majority opinion.         I

write separately to address the plaintiffs' contention that their

sister married Richard Anthony Hendricks "in jest."        Even

assuming, for the purpose of argument, that the common law

requirement of mutual intent to be bound is still a requirement

for a valid marriage in Tennessee, an allegation that the parties

married in jest is conclusory in nature.       Furthermore, it is not

supported in the complaint by factual allegations and hence not

conceded to be true by the defendant's motion to dismiss.         Such a

pleading admits well-pled facts, not conclusions of the pleader.

See Swallows v. Western Electric Co., Inc., 543 S.W.2d 581, 583

(Tenn. 1976); Dobbs v. Guenther, 846 S.W.2d 270, 273 (Tenn. App.

1992).   Therefore, the conclusory allegation of a marriage in

jest does not render the trial court's action of dismissal

inappropriate.    The well-pled facts, liberally construed in favor

of the plaintiffs, do not make out a cause of action.

                                  1
______________________________
Charles D. Susano, Jr., J.




  2